--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.3


CLECO CORPORATION
2000 LONG-TERM INCENTIVE COMPENSATION PLAN
Amendment No. 4
(Code Section 409A Compliance)


Whereas, Cleco Corporation, a corporation organized and existing under the laws
of the State of Louisiana (the “Company”), maintains the Cleco Corporation 2000
Long-Term Incentive Compensation Plan, which plan was first effective as
of  January 1, 2000, and has been amended from time to time (the “Plan”);


Whereas, certain awards under such Plan may constitute “deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and must now be amended to comply with the provisions thereof;


Now, therefore, the Plan shall be amended as provided below.


1.           Definitions:


1.1       Section 2.3 of the Plan shall be amended and restated to read in its
entirety as follows:


“2.3      The term ‘Cause,’ unless otherwise specified in an employment or
similar agreement between a Participant and the Company, means that a
Participant has:


 
a.
Committed an intentional act of fraud, embezzlement or theft in the course of
employment or otherwise engaged in any intentional misconduct which is
materially injurious to the financial condition or business reputation of the
Company or its Affiliates;



 
b.
Committed intentional damage to the property of the Company and its Affiliates
or committed intentional wrongful disclosure of proprietary information or
confidential information, which is materially injurious to the financial
condition or business reputation of the Company or its Affiliates;



 
c.
Been convicted with no further possibility of appeal, or entered a guilty or
nolo contendere plea, for a felony or a crime involving moral turpitude;



 
d.
Willfully and substantially refused to perform the essential duties of his or
her position after written notice from the Company;



 
e.
Intentionally, recklessly or negligently violated any material provision of the
Company’s code of conduct or equivalent code of policy that is applicable to the
Participant;



 
f.
Intentionally, recklessly or negligently violated any material provision of the
Sarbanes-Oxley Act of 2002 or any of the rules adopted by the Securities and
Exchange Commission implementing any such provision; or



 
g.
Failed to fully cooperate to the extent requested by the Company or an Affiliate
with investigations by government or independent agencies involving the Company
or an Affiliate.

 
 
 
 

--------------------------------------------------------------------------------

 
 
No act or failure to act on the part of a Participant will be deemed
‘intentional’ if it was due primarily to an error in judgment or negligence, but
will be deemed ‘intentional’ only if done or omitted to be done by a Participant
not in good faith and without reasonable belief that his or her action or
omission was in the best interest of the Company or an Affiliate.”


1.2        Section 2.10 of the Plan shall be amended and restated to read in its
entirety as follows:


“2.10     The term ‘Disability’ shall mean that a Participant, by reason of a
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months, (a)
has been receiving income replacement benefits for a period of not less than
three months under a separate long-term disability plan or policy maintained by
the Company or an Affiliate, or (b) is unable to engage in any substantial
gainful employment.”


 
1.3
The following Section 2.28 shall be added to the Plan to read in its entirety as
follows:



            “2.28
The term ‘Dividend Equivalent Unit’ shall mean an amount equal to cash dividends
paid with respect to the Company’s Common Stock.  Such units shall be awarded in
the discretion of the Committee and shall be allocated to a Ledger Account
established hereunder.  Dividend Equivalent Units may relate to Restricted Stock
or to Common Stock Equivalent Units awarded hereunder.”



 
1.4
The following Section 2.29 shall be added to the Plan to read in its entirety as
follows:



“2.29    Compliance Definitions:


 
a.
The term ‘409A Incentive’ shall mean an Incentive that (i) is first awarded
under the Plan after December 31, 2004, or awarded prior to such date and vested
or payable after such date, and (ii) is awarded in the form of Common Stock
Equivalent Units, whether as ‘opportunity shares’ or ‘opportunity CEUs’ or
otherwise, or in the form of Dividend Equivalent Units, without regard to
whether any such unit is settled in the form of cash or Common Stock.”



 
b.
The term ‘Separation Date’ shall mean the later of the date on which (a) a
Participant’s employment with the Company and its Affiliates ceases, or (b) the
Company and such Participant reasonably anticipate that he or she will perform
no further services for the Company and its Affiliates, whether as a common law
employee or independent contractor.  Notwithstanding the foregoing, a
Participant may be deemed to have separated from service if he or she continues
to provide services to the Company or an Affiliate, whether as an employee or an
independent contractor, provided such continuing services are not more than 20%
of the average level of services performed by such Participant during the
immediately preceding 36-month period.  If a termination of employment or other
separation from service, including Retirement, is required as a condition of any
certification of Common Stock or cash payment hereunder, such termination or
separation shall be determined with reference to such Participant’s Separation
Date.”



 
c.
“The term ‘Specified Employee’ shall be determined in accordance with Code
Section 409A and shall generally mean that a Participant is a ‘key employee’ of
the Company or an Affiliate, within the meaning of Code Section 416(i), (ii) or
(iii), but determined without regard to paragraph (i)(5) thereof, as of his or
her Separation Date.  A Participant

 
 

-2-

--------------------------------------------------------------------------------




 
who satisfies such requirement as of a December 31st shall be considered a
Specified Employee hereunder during the 12-month period commencing on the
immediately following April 1st.”

 
2.          Administration:


2.1       The following Section 5.3 shall be added to the Plan to read in its
entirety as follows:


“5.3      Administration of 409A Incentives.  With respect to any 409A Incentive
awarded hereunder and notwithstanding any provision of this Plan or the terms of
any such Incentive to the contrary, the Committee (or its designee) shall:


 
a.
Exercise discretion with respect to the administration of any such 409A
Incentive only to the extent such discretion is permitted to be exercised
hereunder and such discretion may be exercised in accordance with the provisions
of Code Section 409A.



 
b.
At the end of each Performance Cycle, cause any Common Stock to be certificated
and delivered or cash payment to be made as of the first business day of the
second calendar month following the end of such cycle.”



2.2       The following section 5.5 shall be added to the Plan to read in its
entirety as follows:


“5.5      Specified Employee Delay.  If a Participant is a Specified Employee as
of his or her Separation Date, any Common Stock to be certificated and delivered
or cash payment to be made with respect to a 409A Incentive on account of such
Participant’s termination of employment or other separation from service,
including Retirement, shall be postponed until the first business day of the
seventh calendar month following such Separation Date. The Company shall make
such payment at the time provided herein without liability for interest or other
loss of investment opportunity.


3.         Change in Control; Business Transaction:


 
3.1
Section 12.5 of the Plan shall be amended and restated to read in its entirety
as follows:



“12.5    Change in Control.  Unless otherwise provided by the Committee at the
time of grant or award hereunder, in the event of a Change in Control:


 
a.
All outstanding Options shall be and remain fully vested and exercisable during
the six-month period following such change or such longer period provided in any
agreement evidencing an individual grant hereunder, but in no event more than
ten years following the date of such grant;



 
b.
Any further restrictions or conditions, whether on transfer or otherwise,
imposed with respect to Restricted Stock awarded hereunder shall be deemed
lapsed; any such award shall be promptly certificated and delivered to each
affected Participant hereunder;



 
c.
Any Dividend Equivalent Units then allocated to a Ledger Account shall be
determined at the target level;



 
d.
Any Performance Objectives then applicable to any 409A Incentive, other than
Dividend Equivalent Units, shall be deemed satisfied at the maximum level; and

 
-3-

--------------------------------------------------------------------------------


 
 
 
e.
Any cash payment to be made or Common Stock to be certificated and delivered
with respect to any 409A Incentive shall be paid or delivered, as the case may
be, free of further restriction or limitation, upon the earlier of:



i.          Each affected Participant’s death, Disability or Separation Date; or


 
ii.
The first business day of the second calendar month following the end of the
Performance Cycle with respect to which such Incentive relates.



3.2           The following paragraph shall be added to Section 12.6 of the Plan
to read in its entirety as follows:


“Notwithstanding the generality of the foregoing, the amount of any cash payment
to be made or the number of shares of Common Stock to be certificated hereunder
shall be determined in accordance with the provisions of Section 12.5 hereof and
shall be paid or delivered as of an affected Participant’s Separation Date.”


4.           Effectiveness:


This Amendment No. 4 is generally effective for grants and awards made on or
after January 1, 2009; provided, however, that with respect to 409A Incentives
granted prior to January 1, 2009, such grants and awards shall be made and
administered in good faith compliance with Code Section 409A, including the
applicable guidance promulgated thereunder.


This Amendment No. 4 was approved by the Company’s Board of Directors on October
31, 2008, to be effective as of the date or dates set forth herein.


Cleco Corporation
 
By:           /s/ G. W. Bausewine         
 
Its:           S.V.P., Corporate Services
 
Date:       November 4, 2008             
   

 
 
-4-


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------